BY agreement of the parties hereto, this cause was consolidated for trial in the lower court with case No. 13486, and this court is requested to consider the cases together. This we have done, and the decision in case No. 13486, this day announced, is determinative of the only issue presented herein; namely, the question raised by the insurance company in its contention that the listing of the insured property in the bankruptcy proceedings was such a change of title as would void the policy. The effect of the decision so announced, requires an affirmance of the judgment as the same will be modified in this case. The judgment was for $1,271.84, the full amount of the loss established. The property also was covered by the two policies involved in case No. 13486. All three policies contained the following provision:
"This company shall not be liable under this policy for a greater proportion of any loss on the described property, * * * than the amount hereby insured shall bear to the whole insurance, whether valid or not, * * * covering said property, * * *."
The face amount of the policy in this case is $1,500, and in the other two policies involved in No. 13486, $1,000 each, making a total of $3,500. In conformance with the decision announced in No. 13486, the judgment herein should have been for fifteen thirty-fifths of the loss. It is *Page 564 
directed that the judgment be so modified, and as modified, it is affirmed.
MR. JUSTICE BOUCK concurs in the conclusion.
MR. JUSTICE HILLIARD not participating.